DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
  
Response to Arguments 
2.	Applicant’s arguments, see REMARKS, filed on 01/04/2021, with respect to the rejections of claims 1-2, 5-6, and 9-11 under 35 U.S.C. 103 as being unpatentable over Vasavada et al., (Pub. No.: US 2014/0038668 A1), in view of Kim et al., (Pub. No.: US 2006/0077930 A), the rejections of claims 4, 8 and 13 under 35 U.S.C. 103 as being unpatentable over Vasavada et al., (US 2014/0038668 A1), Kim et al., (Pub. No.: US 2006/0077930 A), in view of Howard et al., (Pub. No.: US 2012/0309300 A1), and rejections of claims 3, 7 and 12 under 35 U.S.C. 103 as being unpatentable over Vasavada et al., (US 2014/0038668 A1), Kim et al., (Pub. No.: US 2006/0077930 A), in view of Toru Tanzawa, (Pub. No.: US 2016/0188210 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 10/02/2020 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Vasavada et al., (Pub. No.: US 2014/0038668 A1), in view of Kim et al., (Pub. No.: US 2006/0077930 A1), and further in view of Deixler et al., (Pub. No.: US 2018/0129493 A1).
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 5-6, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vasavada et al., (Pub. No.: US 2014/0038668 A1), in view of Kim et al., (Pub. No.: US 2006/0077930 A1), and further in view of Deixler et al., (Pub. No.: US 2018/0129493 A1).

 
Regarding Claim 1, 	(Currently Amended) Vasavada discloses a method for forming a network, the method comprising the steps of:  (Vasavada, Fig. 1, [0017]-[0019] Personal Area Network PAN) 
 	 	receiving an incident type; (Vasavada, Fig. 1, [0017]-[0019] Incident Type, Other types of events be programmed such that the radio recognizes a plurality of different incident events via the automated trigger)  	 	determining devices needed for the incident type; (Vasavada, e.g. “bio hazard unit’) 
 	 	determining a plurality of devices available for forming a personal-area network (PAN); and  (Vasavada, Fig. 1, [0019]: “The suitability of units for a talkgroup is based on the type of incident event indicated by the alert and the video content, for example, for an emergency incident alert indicating explosives or a chemical spill (incident type), a talkgroup be formed of a bio hazard unit (relevance to explosive and chemical) a canine unit (relevance to searching), and a unit which is closest to the incident (proximity)  	 	
instructing a subset of the plurality of devices to form a PAN based on the devices needed for the incident type and also based on the devices available, (Vasavada, Fig. 1, [0019]: For example a talkgroup be formed based on relevance to the incident type, proximity to the incident, availability of the unit, specialized equipment, job function, and language skills to name a few) 
Vasavada does not explicitly disclose following:
the PAN under the control of one user.
However, Kim in combination with Vasavada disclose following:
(Kim, [0005]-[0007], The paragraph [0005]  discloses that in contrast to a local area network (LAN) or a wide area network (WAN) being widely known, a personal area network (PAN) is a network owned by an individual (user) within a range of 10m.  Devices owned by the individual (user) are interconnected to construct a network in order to provide convenience for the owner (user).  A wireless personal area network (WPAN) implements an existing PAN by wireless connection.  The paragraphs discloses about WPAN.  The paragraph [0007] discloses that the MAC for the WPAN can be designed in two types of schemes: a centralized scheme and a distributed scheme.  According to the centralized MAC scheme, the individual device operates for the whole network to manage and control the MAC for every device)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Vasavada prior to the effective filing date of an application of the claimed invention with that of Kim so that the PAN under the control of one user be included in a method for forming a network.  The motivation to combine the teachings of Kim would include the devices owned by the individual (user) are interconnected to construct a network in order to provide convenience for the owner (user).  In other words the centralized MAC scheme, the individual device operates for the whole network to manage and control the MAC for every device.  (Kim, [0005]-[0007])
Vasavada and Kim do not explicitly disclose following:

However, Deixler in combination with Vasavada and Kim disclose following:
wherein the subset of available devices forming the PAN will be identified by illuminating a light on or in the proximity to each device within the subset of available devices.  (Deixler, Abstract, [0002] the lamp may take any of a number of forms, such as an LED-based lamp comprising one or more LEDs. The paragraphs [0003]-[0004], and [0060] disclose near field communication (NFC), short range communication and router.  For details paragraphs [0026]-[0044] be referred)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Vasavada and Kim prior to the effective filing date of an application of the claimed invention with that of Deixler so that wherein the subset of available devices forming the PAN will be identified by illuminating a light on or in the proximity to each device within the subset of available devices.  The motivation to combine the teachings of Deixler would include illuminating a light on or proximity to the device.  (Deixler, [0002]-[0004], [0060])

Regarding Claim 2, 	 (Original) Vasavada, Kim, and Deixler disclose the method of claim 1 where the step of receiving the incident type comprises the step of receiving the incident type at a receiver via an over-the-air communication.  (Vasavada, Figs. 1 and 2, [0017]-[0023] Incident Type and Incident events 222) 
 
Regarding Claim 5,	 (Currently Amended) Vasavada discloses a method comprising the 
steps of: 
 	 	receiving a device identification (ID) for a first device;  (Vasavada, Fig. 1, [0018] the communication system further responds to the event trigger by performing a dynamic search which identifies one or more radio units, such as units 104, 106 and 108, which are suitable for a talkgroup)  	 	
receiving an incident type; (Vasavada, Fig. 1, [0017]-[0019] Incident Type, Other types of events be programmed such that the radio recognizes a plurality of different incident events via the automated trigger)
  	 	determining devices needed for the incident type; (Vasavada, e.g. “bio hazard unit’) 
 	 determining a plurality of devices available for forming or joining a personal-area network (PAN) with the first device; and (Vasavada, Fig. 1, [0019]: “The suitability of units for a talkgroup is based on the type of incident event indicated by the alert and the video content, for example, for an emergency incident alert indicating explosives or a chemical spill (incident type), a talkgroup be formed of a bio hazard unit (relevance to explosive and chemical) a canine unit (relevance to searching), and a unit which is closest to the incident (proximity)  	 	
instructing a subset of the plurality of devices to form or join a PAN with the first device based on the devices needed for the incident type and also based on the device available, (Vasavada, Fig. 1, [0019]: For example a talkgroup be formed based on relevance to the incident type, proximity to the incident, availability of the unit, specialized equipment, job function, and language skills to name a few) 
Vasavada does not explicitly disclose following:
the PAN under the control of one user.
However, Kim in combination with Vasavada disclose following:
the PAN under the control of one user. (Kim, [0005]-[0007], The paragraph [0005]  discloses that in contrast to a local area network (LAN) or a wide area network (WAN) being widely known, a personal area network (PAN) is a network owned by an individual (user) within a range of 10m.  Devices owned by the individual (user) are interconnected to construct a network in order to provide convenience for the owner (user).  A wireless personal area network (WPAN) implements an existing PAN by wireless connection.  The paragraphs discloses about WPAN.  The paragraph [0007] discloses that the MAC for the WPAN can be designed in two types of schemes: a centralized scheme and a distributed scheme.  According to the centralized MAC scheme, the individual device operates for the whole network to manage and control the MAC for every device)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Vasavada prior to the effective filing date of an application of the claimed invention with that of Kim so that the PAN under the control of one user be included in a method for forming a network.  The motivation to combine the teachings of Kim would include the devices owned by the individual (user) are interconnected to construct a network in order to provide convenience for the owner (user).  In other words the centralized MAC scheme, the individual device operates for   (Kim, [0005]-[0007])
Vasavada and Kim do not explicitly disclose following:
wherein the subset of available devices forming the PAN will be identified by illuminating a light on or in the proximity to each device within the subset of available devices.
However, Deixler in combination with Vasavada and Kim disclose following:
wherein the subset of available devices forming the PAN will be identified by illuminating a light on or in the proximity to each device within the subset of available devices.  (Deixler, Abstract, [0002] the lamp may take any of a number of forms, such as an LED-based lamp comprising one or more LEDs. The paragraphs [0003]-[0004], and [0060] disclose near field communication (NFC), short range communication and router.  For details paragraphs [0026]-[0044] be referred)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Vasavada and Kim prior to the effective filing date of an application of the claimed invention with that of Deixler so that wherein the subset of available devices forming the PAN will be identified by illuminating a light on or in the proximity to each device within the subset of available devices.  The motivation to combine the teachings of Deixler would include illuminating a light on or proximity to the device.  (Deixler, [0002]-[0004], [0060])

		 Regarding Claim 6, 	(Original) Vasavada, Kim, and Deixler disclose the method of claim 5 wherein the step of receiving the incident type comprises the step of receiving (Vasavada, Fig. 1, [0017]-[0019] Incident Type, Fig. 6, [0039] receiving an incident event alert trigger, Fig. 7, [0042]) 
 
Regarding Claim 9, 	 (Original) Vasavada, Kim, and Deixler disclose the method of claim 5 further comprising the steps of: 
 	 	instructing a subset of the plurality of devices from existing PAN to unassociated from the PAN. (Vasavada, Figs. 1-3, [0018], PAN [0027] Plurality of Devices, [0048] program instructions) 
 
Regarding Claim 10, 	(Currently Amended) Vasavada discloses an apparatus comprising:  	 	
a receiver receiving an incident type; and (Vasavada, Fig. 1, [0017]-[0019] Incident type, Fig. 6, [0039] receiving an incident event alert trigger)  	 	
logic circuitry determining devices needed for the incident type, determining a plurality of devices available for forming a personal-area network (PAN), and instructing a subset of the plurality of devices to form a PAN,  (Vasavada, Fig. 1, [0017]-[0019], PAN, [0048] Program instructions)
Vasavada does not explicitly disclose following:
the PAN under the control of one user.
However, Kim in combination with Vasavada disclose following:
the PAN under the control of one user. (Kim, [0005]-[0007], The paragraph [0005]  discloses that in contrast to a local area network (LAN) or a wide area network (WAN) being widely known, a personal area network (PAN) is a network owned by an individual (user) within a range of 10m.  Devices owned by the individual (user) are interconnected to construct a network in order to provide convenience for the owner (user).  A wireless personal area network (WPAN) implements an existing PAN by wireless connection.  The paragraphs discloses about WPAN.  The paragraph [0007] discloses that the MAC for the WPAN can be designed in two types of schemes: a centralized scheme and a distributed scheme.  According to the centralized MAC scheme, the individual device operates for the whole network to manage and control the MAC for every device)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Vasavada prior to the effective filing date of an application of the claimed invention with that of Kim so that the PAN under the control of one user be included in a method for forming a network.  The motivation to combine the teachings of Kim would include the devices owned by the individual (user) are interconnected to construct a network in order to provide convenience for the owner (user).  In other words the centralized MAC scheme, the individual device operates for the whole network to manage and control the MAC for every device.  (Kim, [0005]-[0007])
Vasavada and Kim do not explicitly disclose following:
wherein the subset of available devices forming the PAN will be identified by illuminating a light on or in the proximity to each device within the subset of available devices.
However, Deixler in combination with Vasavada and Kim disclose following:
(Deixler, Abstract, [0002] the lamp may take any of a number of forms, such as an LED-based lamp comprising one or more LEDs. The paragraphs [0003]-[0004], and [0060] disclose near field communication (NFC), short range communication and router.  For details paragraphs [0026]-[0044] be referred)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Vasavada and Kim prior to the effective filing date of an application of the claimed invention with that of Deixler so that wherein the subset of available devices forming the PAN will be identified by illuminating a light on or in the proximity to each device within the subset of available devices.  The motivation to combine the teachings of Deixler would include illuminating a light on or proximity to the device.  (Deixler, [0002]-[0004], [0060])

Regarding Claim 11, 	 (Original) Vasavada, Kim, and Deixler disclose the apparatus of claim 10 wherein the receiver receives the incident type via an over-the-air communication.  (Vasavada, Fig. 1, [0017]-[0019] Incident Type, Fig. 6, [0039] receiving an incident event alert trigger, Fig. 7, [0042]) 
  
7.	Claims 4, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Vasavada et al., (US 2014/0038668 A1), Kim et al., (Pub. No.: US 2006/0077930 A1), and Deixler et al., (Pub. No.: US 2018/0129493 A1), in view of Howard et al., (Pub. No.: US 2012/0309300 A1) 
 
Regarding Claim 4, 	(Original) Vasavada, Kim, and Deixler disclose the method of claim 1 wherein the step of determining the plurality of devices available.  (Vasavada, Figs. 1-3, [0027] Plurality of Devices) 
 	 	Vasavada, Kim, and Deixler do not explicitly disclose about comprising the step of determining a plurality of devices currently being charged. 
 	 	However, Howard in combination with Vasavada, Deixler and Kim disclose about comprising the step of determining a plurality of devices currently being charged. (Howard, Fig. 35, paragraph [0186] Fig. 35 presents a schematic block diagram of a charging device 600.   Charging device 600 includes a device interface 620 for coupling power from an external power source to charging ports 606.  The processing module 622 controls the charging of the plurality of wireless devices 604 as a “smart charging device” to monitor the state of charge of each of the wireless devices 604 and to supply the necessary current to each wireless device 604) 
		It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Vasavada, Kim, and Deixler prior to the effective filing date of an application of the claimed invention so that comprising the step of determining a plurality of devices currently being charged. The motivation to combine the teachings of Howard would include the teachings on wireless power charging in the method.  (Howard, Fig. 35, [0186])
 
Regarding Claim 8, 	(Original) The combination of Vasavada, Kim, Deixler and Howard disclose the method of claim 5, wherein the step of determining the plurality of devices available comprises the step of determining a plurality of devices currently being charged. (Howard, Fig. 35, paragraph [0186] Fig. 35 presents a schematic block diagram of a charging device 600.   Charging device 600 includes a device interface 620 for coupling power from an external power source to charging ports 606.  The processing module 622 controls the charging of the plurality of wireless devices 604 as a “smart charging device” to monitor the state of charge of each of the wireless devices 604 and to supply the necessary current to each wireless device 604) 
 
Regarding Claim 13, 	(Original) The combination of Vasavada, Kim, Deixler and Howard disclose the apparatus of claim 10 further comprising: 
 	 a charging port; (Howard, Fig. 35, [0186] Charging Ports 606) 
 	 and wherein the step of determining the plurality of devices available comprises the step of determining a plurality of devices currently being charged at the charging port. (Vasavada, Figs. 1-3, [0027] Plurality of Devices, and Howard, Fig. 35, paragraph [0186] Fig. 35 presents a schematic block diagram of a charging device 600.   Charging device 600 includes a device interface 620 for coupling    power from an external power source to charging ports 606.  The processing module 622 controls the charging of the plurality of wireless devices 604 as a “smart charging device” to monitor the state of charge of each of the wireless devices 604 and to supply the necessary current to each wireless device 604) 

8. 	Claims 3, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vasavada et al., (US 2014/0038668 A1), Kim et al., (Pub. No.: US 2006/0077930 A1), and Deixler et al., (Pub. No.: US 2018/0129493 A1), in view of Toru Tanzawa, (Pub. No.: US 2016/0188210 A1) 
 
Regarding Claim 3, 	 (Original) Vasavada, Kim, and Deixler disclose the method of claim 1 wherein the step of determining the devices needed for the incident type. (Vasavada, Figs. 1 and 2, [0017]-[0023] Incident Type and Incident events 222, [0036], [0049] 
Memory) 
  		Vasavada, Kim, and Deixler do not explicitly disclose following:   comprises the step of accessing a memory to determine the devices needed. 
 	 	However, Tanzawa in combination with Vasavada, Kim, and Deixler disclose following:  	 	
comprises the step of accessing a memory to determine the devices needed.  (Tanzawa, Abstract, paragraph [0019] A memory controller generates an access command to access a first portion of the memory.  For a consecutive access command to access a second portion of the memory, and Fig. 1, [0022] Memory controller 120 represents a circuit or logic or processor that manages access to memory 130) 
 	 	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Vasavada, Kim, and Deixler prior to the (Tanzawa, Abstract, [0003]-[0004], [0019] and [0022])  
 
Regarding Claim 7, 	(Original) The combination of Vasavada, Kim, Deixler, and Tanzawa disclose the method of claim 5 wherein the step of determining the devices needed for the incident type comprises the step of accessing a memory to determine the devices needed.  (Vasavada, Vasavada, Fig. 1, [0019]: “The suitability of units for a talkgroup is based on the type of incident event indicated by the alert and the video content, for example, for an emergency incident alert indicating explosives or a chemical spill (incident type), a talkgroup be formed of a bio hazard unit (relevance to explosive and chemical) a canine unit (relevance to searching), and a unit which is closest to the incident (proximity), Emphasis, 
Figs. 1 and 2, [0017]-[0023] Incident Type and Incident events 222, [0036], [0049] Memory, The instructions are stored in the memory, Tanzawa, Abstract, paragraph [0019] A memory controller generates an access command to access a first portion of the memory.  For a consecutive access command to access a second portion of the memory, and Fig. 1, [0022] Memory controller 120 represents a circuit or logic or processor that manages access to memory 130)
 
Regarding Claim 12, 	(Original) The combination of Vasavada, Kim, Deixler, and Tanzawa disclose the apparatus of claim 10 further comprising: 
Vasavada, [0036] and [0049] Memory, Tanzawa, Fig. 1, 
[0022], Memory 130)  	 	
wherein the step of determining the devices needed for the incident type comprises the step of accessing the memory to determine the devices needed.  
(Vasavada, Figs. 1 and 2, [0017]-[0023] Incident Type and Incident events 222, Fig. 
5, [0035]-[0036], [0049] The radio 502 comprises a controller having a microprocessor, a memory, and two-way radio transceiver for two-way radio communication.  A talkgroup is dynamically formed based the type of event, job function, skill set, and/or location to name a few.  For example a talkgroup can be formed of a SWAT unit, canine unit, hazardous waste control unit, and/or a forensic unit operating within a predetermined distance from the incident or operating within a particular zone.  Thus, different talkgroups may be formed to respond to different types of incident event alert triggers. [0019] Talkgroup be formed based on relevance to the incident type, proximity to the incident, availability of the unit, specialized equipment, job function, and language skills to name few. Fig. 2 shows one-to-many, and Fig. 3 shows many-to-one which are dynamically formed talkgroup in response to a triggered event.  The instructions are stored in the memory, and Tanzawa, Abstract, paragraph [0019] A memory controller generates an access command to access a first portion of the memory.  For a consecutive access command to access a second portion of the memory, and Fig. 1, [0022] Memory controller 120 represents a circuit or logic or processor that manages access to memory 130) 
 
			Conclusion 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(a). 	Agulnik et al., (Pub. No.: US 2015/0312772 A1), The reference is related to task based allocation of services at an incident scene. Disclose about WLAN, group of users/devices, incident task etc. 
(b).	Sennett et al., (Pub. No.: US 2009/0239497 A1), Fig. 3, paragraphs [0033]-[0034] discloses information related to amended portion of the claim 1, “LED illuminating signal”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on (571)2723632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-
272-1000. 
 
 
/S.K.D/ 
Examiner, Art Unit 2463     
 
/Peter G Solinsky/Primary Examiner, Art Unit 2463